 1   DAVID W. DRATMAN
     Attorney at Law
 2   State Bar No. 78764
     1007 7th Street, Suite 305
 3   Sacramento, California 95814
     Telephone: (916) 443-2000
 4   Facsimile: (916) 443-0989
     Email: dwdratman@aol.com
 5
 6   Attorney for Defendant
     SATNAM SINGH
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     2:14-CR-0332 GEB
11
                   Plaintiff,
12                                                 REQUEST AND [PROPOSED]
            vs.                                    ORDER TO EXONERATE BAIL
13
     SATNAM SINGH,
14
                   Defendant.
15
16          Defendant, Satnam Singh, having completed his sentence, respectfully requests

17   that the secured bail bond in his case be exonerated; and, that the Deed of Trust received
18
     as collateral be reconveyed to the property owner forthwith.
19
     Dated: April 3, 2019                      DAVID W. DRATMAN
20
21                                             /s/ David W. Dratman
                                               DAVID W. DRATMAN
22                                             Attorney for Defendant
23                                             SATNAM SINGH

24                                      ORDER
25
            IT IS SO ORDERED.
26
     Dated: April 3, 2019.
27
28
                      REQUEST AND [PROPOSED] ORDER TO EXONERATE BAIL
